Citation Nr: 0336908	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  98-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of an injury to the left leg, to include muscle 
injury, compartment syndrome and neurological impairment.

2.  Entitlement to service connection for a heart condition, 
claimed secondary to residuals of an injury to the left leg.

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964, and was assigned to annual active duty training 
with the 178th Fighter Wing, Ohio Air National Guard from 
June 10-24, 1995, at which time he sustained a disabling 
injury to his left lower extremity.

This appeal arises from July 1996 and May 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The Board of Veterans' Appeals (Board) 
remanded the issues that are the subject of this decision in 
March 2001.  The case has again been forwarded to the Board 
for appellate review.  Review of the actions performed by the 
RO reveal that the mandate of that remand has not been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  

As explained below, further action is required in order to 
comply with the VA's duty to assist in the development of the 
veteran's claim.  Accordingly, this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.





REMAND

The Board notes at the outset that in March 2001, the Board 
remanded the veteran's claim for completion of further 
evidentiary development.  The mandate of the remand specified 
that the veteran be afforded VA cardiac, orthopedic, and 
neurological examinations.   While the RO requested 
examinations in those specialties, the veteran was scheduled 
with a physician that was not a specialist in any of those 
practice areas.  According to statements made by the veteran 
he refused to be examined by the physician.  The RO has again 
denied the veteran's claims, based in part on his failure to 
report for the examinations under 38 C.F.R. § 3.655 (2003). 

The veteran asserts that he failed to report to the recently 
scheduled examination because the RO failed to schedule 
separate examination by specialists as required by the Board 
remand.  Although the mandate of the March 2001 remand does 
not specify that a cardiologist must conduct the cardiac 
examination, an orthopedist must conduct the orthopedic, and 
a neurologist must conduct the neurological examination, the 
Board agrees with the veteran in finding that the complexity 
of the questions of causality presented by the veteran's 
claims requires an examination by appropriate specialists.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).

For the sake of clarity the Board will reiterate the reasons 
for the previous remand which remain applicable.  

Initial Rating of Left Lower Extremity Injury Residuals

Service medical records indicate that the veteran was injured 
in June 1995, during active duty training, when he was 
running backward while directing an F-16 aircraft on the 
ground, and felt a pain in his left calf.  He was taken to a 
Danish civilian surgeon after the leg became "markedly" 
swollen for an emergency fasciotomy and suturing of a muscle 
tear or rupture.  A diagnosis of rupture of the medial head 
of the gastrocnemius muscle and compartment syndrome was made 
at that time, with no evidence apparent of ischemic damage 
from the swelling.  Subsequent medical examination and 
treatment records discuss a number of related conditions, 
which have included post-operative infection (possibly 
cellulitis), absence of eversion of the foot and weak plantar 
flexion, some decreased recruitment of the lateral and 
posterior compartment motor units in the left leg due to 
muscle contracture, numbness in the anterolateral left leg 
and foot, and substantial continuous pain in the leg.  A U.S. 
Air Force physician at the Chronic Pain Management Clinic, 
Wright-Patterson Air Force Base (AFB), Ohio, indicated in 
February 1997, that the veteran suffered from a severe 
neuropathic pain syndrome most likely the result of 
peripheral nerve damage, with a poor prognosis.

The veteran filed his claim for compensation for this injury 
in January 1996, and was initially granted service connection 
in July 1996, with a 10 percent rating assigned under 
38 C.F.R. § 4.72, Diagnostic Code (DC) 5311 (injuries to 
Muscle Group XI).  The veteran appealed this initial rating 
by filing a notice of disagreement (NOD) later that month.  
In March 1997, following a hearing at the RO and receipt by 
the RO of additional evidence, the veteran's rating was 
increased to 30 percent.  A DC of 5311-8523 was assigned, 
indicating that the RO considered the injury as an injury to 
Muscle Group XI, but rated it as neuritis of the anterior 
tibial nerve.  See 38 C.F.R. § 4.27.  The rating indicated 
that the 30 percent benefit was the maximum provided for an 
injury to the muscle group involved and therefore constituted 
a full grant of the benefits sought on appeal.  However, for 
the reasons below, the Board finds that further medical 
development is indicated to determine if the veteran is 
entitled to a higher rating or separate ratings for residuals 
of an injury to the left leg, to include muscle injury, 
compartment syndrome and neurological impairment.  

In reviewing the record, the Board finds that the muscle 
injury was a rupture of the medial head of the gastrocnemius 
muscle.  A February 1997 letter from the medical director of 
the Chronic Pain Management Clinic at Wright-Patterson AFB 
indicates that it is the pain from the nerve damage which 
causes the total numbness of the left foot and lower leg.  A 
report from a November 1996 VA examination at the Columbus 
VAMC presents a very incomplete description of the extent of 
his left leg impairment, but it also attributes the left 
ankle limitation of motion to the pain, rather than to muscle 
injury, compartment syndrome residuals (other than pain) or 
surgical residuals.  The gastrocnemius muscle is part of 
Group XI, and its function is shown in DC 5311 as propulsion 
and plantar flexion of the foot.  The 75% limitation on 
dorsiflexion (5 degrees, vice 20 degrees normal), if 
attributable to a muscle, would implicate the tibialis 
anterior muscle in Group XII.  

The Board notes 38 C.F.R. 4.55(a) prohibits rating a muscle 
injury in combination with a peripheral nerve paralysis.  
However, given the medical evidence summarized above and the 
rather incomplete and remote nature of the most recent VA 
compensation examination, it is the Board's judgment that the 
veteran should be afforded muscle and neurological 
examinations to determine the current severity of all 
residuals of the muscle injury to the left leg, and which 
includes an opinion addressing the question of whether he has 
muscle and nerve damage secondary to muscle injury, 
fasciotomy, and subsequent infection, that affects different 
functions of the left lower extremity.  While care must be 
taken to avoid evaluation of the same manifestation under 
different diagnoses, which is prohibited (38 C.F.R. § 4.14), 
all functional impairment must be considered and injury 
residuals must be rated under separate diagnostic codes where 
"none of the symptomatology . . . is duplicative . . . or 
overlapping."  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

It is also pertinent to note that VA has a duty to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4)(2003).  The most recent VA 
examination focusing on the veteran's left leg injury 
residuals appears to have been conducted in November 1996 
(more recent examinations have been performed, but focus on 
the veteran's claim for service connection for a heart 
condition, infra, and review the injury residuals essentially 
in passing).  The physician who conducted that examination 
characterized it as inadequate due to his inability to review 
pertinent medical data in the claims file.  The Board 
concurs, and finds that a new examination to determine the 
nature and extent of the residuals of the injury to the 
veteran's left leg is necessary and must be provided.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (a "thorough 
and contemporaneous medical examination, [is] one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one"); 38 C.F.R. § 3.159(c).

Service Connection for a Heart Condition, Claimed Secondary 
to Left Leg Injury

The veteran has submitted a claim for service connection for 
a heart condition secondary to the infection of the "wound" 
(either directly from the injury trauma or as a result of 
remedial surgery) to the left gastrocnemius muscle.  Private 
physicians have submitted statements on the veteran's behalf 
which describe this condition both as chronic pericarditis 
with tamponade and as pericardial effusion.  However, the RO 
treated the veteran's submissions as a claim for service 
connection for coronary artery disease and denied the claim 
in May 1998.  While the RO's April 2000 supplemental 
statement of the case (SSOC) recognizes the disparity between 
the veteran's claim and its rating decision to some extent, 
it is not fully responsive to the veteran's arguments or 
evidence, and does not provide adequate reasons and bases for 
denying his claim.  Stated otherwise, it does not clearly 
inform him of what additional medical or lay evidence not 
already submitted would be necessary to substantiate his 
claim.  See generally  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

Additionally, the Board concludes that the April 1997 and 
March 1999 VA cardiac examinations were inadequate as bases 
for rejecting the veteran's claim.  The April 1997 
examination does not indicate whether cardiac effusion was or 
was not present at that time, and no explanation is provided 
for his opinion that there was no relationship between the 
veteran's compartmental leg injury and his myocardial 
infarction.  Additionally, no opinion was offered as to the 
relationship, if any, between the veteran's leg injury and 
cardiac effusion or tamponade.  Moreover, the history 
provided by the physician, i.e., that cardiac effusion was 
first noted after the veteran's heart surgery, is contrary to 
the discharge summary written by the veteran's private 
cardiologist immediately following his coronary bypass 
hospitalization in December 1996, which indicates that the 
effusion was present (approximately 2 liters) at the time of 
his admission to the hospital.

While more complete, the March 1999 VA examination is also 
inadequate, in that it fails to discuss and account for the 
veteran's apparent good health and absence of any indication 
of cardiovascular disease (other than hypercholesterolemia) 
prior to his June 1995 injury.  In this regard, the Board 
notes that the veteran's most recent National Guard periodic 
physical examination, conducted in March 1992, included a 
resting EKG showing essentially normal results, and a medical 
certificate ("short form" medical history) prepared by the 
veteran in October 1994 revealed no apparent changes since 
the date of that examination.  The April 1997 examination 
also fails to indicate whether any cardiac effusion was 
present at that time.  A stress test was not performed due to 
the veteran's leg disorder, and it is not clear whether or 
not a resting EKG was performed or would have been of value.

Entitlement to TDIU

Finally, the veteran has requested assignment of a total 
disability rating for compensation purposes.  Under 38 C.F.R. 
§ 4.16(a), TDIU may be granted where the schedular rating is 
less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  If there is only one service-connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more disabilities, at least one shall be ratable at 40 
percent or more and there must be sufficient additional 
disability to bring the combined total to 70 percent or more.  
Id.  If a veteran's service-connected disabilities, standing 
alone, are sufficiently severe to prevent him from securing 
and following a substantially gainful occupation, he may also 
be granted a total disability rating on an extra-schedular 
basis, without regard to his total combined schedular 
evaluation.  38 C.F.R. § 4.16(b).  Nonservice-connected 
disabilities and previous unemployability are disregarded for 
rating purposes under this section.

As noted above, the veteran is presently service connected 
for residuals of his left leg injury, currently rated as 30 
percent disabling.  However, the appropriateness of that 
evaluation remains at issue, as does the question of whether 
the veteran is entitled to service connection for any heart 
disorder.  In Harris v. Derwinski, 1 Vet. App. 180 (1991), 
the United States Court of Veterans Appeals (Court) held that 
two issues are "inextricably intertwined" when a decision 
on the one issue would have a significant impact on a 
veteran's claim for the second issue.  In this case, both the 
claim for service connection for a heart condition and the 
appropriate evaluation of his left leg disability are 
inextricably intertwined with the TDIU claim.  The Board must 
therefore await the RO's completion of the additional 
development and adjudicative actions required herein prior to 
final appellate consideration of the TDIU issue.

As noted in March 2001 remand, during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of Title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

The Board notes that, while the case law relating to the 
applicability of VCAA to claims such as this one, that were 
filed prior to its enactment, has been somewhat inconsistent 
(see Holliday v. Principi, 14 Vet. App. 280 (2001); Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General 
Counsel, after reviewing all of the relevant law and 
regulations, recently held that the regulatory provisions of 
38 C.F.R. § 3.159 implementing the duty to notify and duty to 
assist provisions of the VCAA were expressly provided for 
retroactive application for all claims that were pending 
before VA on November 9, 2000.  As such, these regulatory 
provisions were construed to apply retroactively.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

The RO should ensure that the duties to notify and assist 
have been met with regard to the veteran's claims 
(38 U.S.C.A. §§ 5103, 5103A (West 2002)), to include what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Quartuccio, supra.  

For all the above reasons, the veteran's appeal is REMANDED 
to the RO for completion of the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for entitlement to 
an initial rating in excess of 30 percent 
for residuals of an injury to the left 
leg, to include muscle injury, 
compartment syndrome and neurological 
impairment; entitlement to service 
connection for a heart condition, claimed 
secondary to residuals of an injury to 
the left leg; and entitlement to TDIU, 
and of the impact of the notification 
requirements on his claims.  

2.  The RO should contact the veteran for 
the purpose of obtaining information 
pertaining to any VA or non VA medical 
records that may be available r elating 
to evaluation and treatment for his left 
leg disorder.  The RO should then secure 
all identified records that are not 
already in the claims file.

3.  The veteran should be afforded a VA 
cardiology examination, performed by a 
cardiologist, to determine the nature and 
extent of any  heart disease that may be 
present, and to provide an opinion as to 
whether any of the veteran's diagnosed 
heart conditions are causally linked to 
any incident of service or were caused or 
aggravated (underlying condition 
worsened) by the veteran's service-
connected residuals of a shell fragment 
wound of the left lower extremity.  The 
examiner should include an opinion as to 
the impact of any diagnosed condition on 
the veteran's ability to obtain or 
maintain substantially gainful 
employment.  All indicated diagnostic 
studies should be performed.  The report 
of the examination should include 
complete rationales for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times in conjunction with the 
examination. 

4.  The veteran should also be afforded 
VA orthopedic and neurological 
examinations, performed by specialists in 
orthopedics and neurology, to determine 
the current severity of all residuals of 
a shell fragment wound of the left leg, 
and which includes opinions addressing 
the questions of which muscle groups and 
nerves were damaged and which different 
functions of the left lower extremity 
(i.e., flexion and extension of the foot, 
any secondary functional limitation of 
the ankle or knee) are limited.  The 
examiner(s) should include an opinion as 
to the impact of the residuals of the 
muscle injury of the left leg have on the 
veteran's ability to obtain or maintain 
substantially gainful employment.  All 
indicated diagnostic studies should be 
performed.  The reports of examination 
should include complete rationales for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiners for review in 
conjunction with the examinations.  

The RO is advised that an examination 
report which does not comply with the 
requirements set forth above is 
incomplete and must be returned for 
correction.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran should be advised by the RO 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the denial of his 
claim.  See Connolly v. Derwinski, 
1 Vet. App. 566 (1991); 38 C.F.R. § 3.655 
(2003).  A copy of this notification must 
be associated with the claims file.

5.  Thereafter, the RO should 
readjudicate all issues certified on 
appeal, to include whether muscle injury 
and neurologic residuals of the veteran's 
left leg injury should be separately 
rated.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified by the RO or receives notice to report for 
examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




